Citation Nr: 1620540	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  10-25 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cancer of the larynx as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for alopecia as a result of exposure to ionizing radiation.

3.  Entitlement to an initial compensable rating for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney-at-Law


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel

INTRODUCTION

The Veteran had active service in the United States Marine Corps from January 1944 to August 1946.  

These matters came before the Board of Veterans' Appeals (Board) on appeal from May 2009 and January 2011 rating decisions of the Department of Veterans Affairs (VA) regional offices in Jackson, Mississippi and St. Petersburg, Florida, respectively.  Original jurisdiction in this appeal is currently with the RO in St. Petersburg, Florida.  

As discussed below, the Board is granting the Veteran's service-connection claim for larynx cancer herein.  During the course of this appeal, the Veteran has alleged that his larynx cancer has prohibited him from working as a professional singer.  His attorney has specifically requested consideration of entitlement to TDIU on this basis.  See the Veteran's attorney's May 17, 2016 letter, at 3.  The Veteran has not however asserted that his service-connected hearing loss disability, for which he currently claims entitlement to a higher disability rating, prohibits his employability, and the evidence does not suggest as much.  Therefore, the Board does not have jurisdiction over the issue of entitlement to TDIU at this time, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

In a May 17, 2016 letter, the Veteran, through his attorney waived RO consideration of all evidence and argument. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether a relationship exists between the Veteran's larynx cancer and his exposure to ionizing radiation in Nagasaki, Japan in 1945 and 1946.  
2.  The evidence is in equipoise as to whether a relationship exists between the Veteran's alopecia and his exposure to ionizing radiation in Nagasaki, Japan in 1945 and 1946.

3.  Prior to April 23, 2016, the Veteran's bilateral hearing loss disability manifested in no more than Level II hearing in the right ear and Level I hearing in the left ear.

4.  From April 23, 2016 to the present day, the Veteran's bilateral hearing loss disability has manifested in no more than Level IV hearing in the right ear and Level IV hearing in the left ear. 


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the Veteran's larynx cancer is related to in-service exposure to ionizing radiation.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2015).

2.  Resolving all doubt in the Veteran's favor, the Veteran's alopecia is related in-service exposure to ionizing radiation.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(d) (2015). 

3.  The criteria for an initial compensable rating for a bilateral hearing loss disability prior to April 23, 2016 have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).

4.  The criteria for the assignment of a 10 percent rating for a bilateral hearing loss disability from April 23, 2016 to the present day have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015). 

The Board is granting the Veteran's service-connection claims for larynx cancer and alopecia below.  Any failure to comply with the duties to notify or assist with respect to these claims is rendered moot by the favorable action taken below.

With respect to the Veteran's increased rating claim for a bilateral hearing loss disability, the Board notes that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), 19 Vet. App. at 490-91; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for the Veteran's bilateral hearing loss has already been granted, VA's VCAA notice obligations with respect to the issue of entitlement to higher initial rating for that disability are fully satisfied, and any defect in the notice is not prejudicial.

Concerning VA's duty to assist, VA has obtained the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, and his lay statements of argument.  The Veteran has identified no outstanding evidence, to include any other medical records, that could be obtained to substantiate his claim, and the Board is also unaware of any such outstanding evidence. 

The Veteran has been afforded two VA examinations during the appeal period to assess the nature and severity of his bilateral hearing loss disability.  The Board observes that the findings contained within these reports, dated in May 2009 and April 2016 are adequate for adjudicatory purposes.  The examination reports reflect that each VA examiner reviewed or was made aware of the Veteran's past noise exposure history, recorded the Veteran's current complaints, and conducted an appropriate examination.  Audiometric test results and speech recognition performance percentages were recorded, and both examiners discussed the impact the Veteran's service-connected hearing loss disability has on his usual occupation and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303   (2007).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the appeals decided on the merits below have been consistent with said provisions.

Analysis

A. Service Connection: Larynx Cancer and Alopecia

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).
The Veteran asserts that both his larynx cancer and alopecia are due to in-service exposure to ionized radiation.  In particular, the Veteran asserts he served in Nagasaki, Japan shortly after the explosion of the atomic bomb in August 1945 and was exposed to ionizing radiation in performance of clean-up duties.  Importantly, VA has already established that the Veteran was in-fact exposed to ionizing radiation as he so describes, as his service-records confirm service in Nagasaki, Japan in September 1945 through 1946.  As such, the Veteran is indeed a "radiation-exposed veteran" as defined under 38 C.F.R. § 3.309(d).  

Certain cancers may be presumptively service connected if they become manifested within a radiation-exposed veteran.  38 C.F.R. § 3.309(d)(2).  While cancer of the pharynx is included on this list, cancer the larynx and alopecia are not included.  As such, service-connection may not be presumed for either disability under the presumptive provisions of 38 C.F.R. § 3.309(d)(2).   

There is a second method for establishing service connection based on in-service radiation exposure.  Indeed, the provisions of 38 C.F.R. § 3.311 provide for development of claims based upon a contention of radiation exposure during active service and post-service development of a radiogenic disease.  The purpose of these provisions is to relieve claimants of the burden of having to submit evidence to show that their cancer may have been induced by radiation.  These provisions do not give rise to a presumption of service connection, but rather establish a procedure for handling claims brought by radiation exposed veterans or their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  The governing regulation essentially states that, in all claims in which it is established that a radiogenic disease first became manifest after service, and it is contended that the disease resulted from radiation exposure, a dose assessment will be made.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).

In this regard, 38 C.F.R. § 3.311(b) includes a list of "radiogenic diseases" which will be service connected provided that certain conditions specified in that regulation are met.  This list includes all cancers (which would include larynx cancer), but does not include alopecia.

VA complied with all of the procedural requirements outlined in 38 C.F.R. § 3.311, to include obtaining dose estimates from the Defense Threat Reduction Agency (DTRA), and referring the case to the Under Secretary of Benefits for consideration.  Upon review of the dose estimates, it is noted that based on dose estimates and probability assessments performed by the Chief of Public Health and Environmental Hazards Officer (CPHEHO) in October 2014, the Director of Compensation determined that there was "no reasonable possibility that the Veteran's cancer of the vocal cords (including the anterior commissure of the vocal cords) and/or alopecia resulted from radiation exposure in service."  

There is medical evidence of record contrary to the opinion of the CPHEHO and the decision of the Director.  In particular, an August 2012 opinion from Dr. A.A. likened the Veteran's larynx cancer to cancer of the pharynx (which, as noted above is presumed to be related to exposure to ionizing radiation).  Dr. A.A. determined that the Veteran's larynx cancer is "as likely as not related to his radiation exposure from the atomic bombings in Japan during WWII."  By way of rationale, Dr. A.A. noted that pharynx cancer is a cancer recognized as due to radiation exposures, and the "pharynx and larynx are the same cell type and continuations of the same area."  See Dr. A.A.'s August 2, 2012 letter.  

The CPHEHO specifically took issue with Dr. A.A.'s analysis, noting in its October 2014 report that the pharynx and larynx are in fact separate anatomical areas as described by Gray's Anatomy.  The CPHEHO stated that the larynx is made of cartilage, while the pharynx is made up of muscle and mucosal type tissue.  The CPHEHO stated that the two are not made up of similar tissues and are distinct parts of different body symptoms.  In pertinent part, the CPHEHO indicated that "[i]t has been determined that the two have differing sensitivity to radiation exposure and this is why cancer of the larynx is not included on the list of presumptively (automatically) service connected cancers."  See the October 23, 2014 report of the CPHEHO, page 3.  

On May 12, 2016, Dr. A.A. responded to the CPHEHO's report.  Dr. A.A. pointed out that the CPHEHO's opinion, as adopted by the Director of Compensation, fails to recognize the importance of the interrelation of the pharynx and the larynx.  Anatomically, they are in sequential proximity of each other.  In pertinent part, Dr. A.A. stated the following:  

While the larynx certainly contains cartilaginous components, the Veteran was diagnosed with squamous intraepithelial carcinoma of the vocal cords - that is to say, cancer of the mucus membrane of the vocal cord.  It is irrelevant that some portions of the larynx are composed of cartilage, while much of the pharynx is not; the specific vocal cord tissue involved in this Veteran's illness was mucosal, and thus similar to the mucosal tissue of the pharynx. [Emphasis as in original.]

The Veteran's squamous cell carcinoma involved tissue of the same sort that would have been involved in a squamous cell carcinoma of the pharynx, and occurred in close anatomical proximity to the pharynx.  Given these histological and anatomical similarities, I see no basis for a different conclusion than would be reached with regard to squamous cell carcinoma of the pharynx:  The Veteran's vocal cord cancer was, at least as likely as not, caused by his in-service exposure to ionizing radiation.

See Dr. A.A.'s May 12, 2016 report. 

The Veteran has also submitted supporting medical opinions from his ear, nose and throat physician, Dr. K.H.F., who noted in a May 7, 2007 letter that he has treated the Veteran for two vocal cord cancers, and that it is "very possible" his radiation exposure in Japan in 1945 was a possible cause.  Dr. K.H.F. subsequently firmed up his opinion in October 17, 2008 letter, indicating that radiation exposure in 1945 caused the Veteran's cancer problems.  In an August 18, 2009 letter Dr. K.H.F. summarized his belief that the Veteran's radiation exposure was a major aggravating factor in acquiring vocal cord cancer over 50 years after the exposure.  By way of rationale, Dr. K.H.F. noted that he has been reading the literature of his specialty (ENT care) for 40 years, and remembers anecdotal evidence that a late complication of radiation exposure can be vocal cord cancer and other squamous cell carcinomas from the nasopharynx to the esophagus.  

38 C.F.R. § 3.311(f) in pertinent part notes that the determination of service connection will be made giving due consideration to all evidence of record.  With regard to any issue material to consideration of a claim, the provisions of 38 C.F.R. § 3.102 (reasonable doubt doctrine) apply.  

In this case, the Board finds that the medical evidence both for and against the Veteran's claim to be both competent and credible.  Although the medical experts appear to disagree in conclusion, the opposing medical opinions are well supported, researched and articulated.  As such, the Board finds that, with respect to the Veteran's service-connection claim for larynx cancer, the evidence both for and against the claim is at the very least in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  Service connection for larynx cancer is therefore granted.

With respect to alopecia, as noted above, alopecia is not listed as a "radiogenic disease" under 38 C.F.R. § 3.311; therefore, service-connection for alopecia may not be awarded under that regulation.  Crucially however, even if alopecia is not listed as a presumptive disease under 38 C F R § 3.309(d) or as a radiogenic disease under 38 C F R § 3.311, service connection may still be awarded on a direct basis under 38 C F R § 3.303(d) based on a determination that the disease diagnosed after discharge was incurred during active service.  Combee v Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran states that his hair loss began in 1945 after exposure to ionizing radiation, coming out in bunches in his comb while in Nagasaki.  See the Veteran's May 2007 VA Form 21-526; see also a September 13, 2013 letter from the Veteran's attorney (asserting that the Veteran's hair began falling out even before he left service).  The Veteran is certainly competent to attest to the fact that he observed hair loss as early as 1945, and the Board finds no reason to call into question the credibility of these observations.  
As above, the medical evidence contains competing medical opinions as to the etiology of the Veteran's alopecia.  The CPHEHO determined that the Veteran's radiation doses were not at high enough thresholds to establish a reasonable possibility that alopecia was due to in-service radiation exposure.  Dr. A.A. on the other hand determined that it was "more likely than not" that the Veteran's alopecia was related to radiation exposure from the atomic bombings in Japan during WWII, observing that radiation alopecia is a "well known side effect of ionizing radiation."  See Dr. A.A.'s August 2, 2012 report.  Medical treatise evidence of record supports a finding that hair loss is indeed a symptom of radiation exposure.  

Given the competency and credibility of the Veteran's statements as to date of onset, and the reasoned (albeit opposing) medical opinion evidence of record addressing the etiology of the Veteran's hair loss disability, the Board again finds that the evidence of record both for and against the Veteran's service-connection claim is at the very least in equipoise.  Service-connection for alopecia is granted under the provisions of 38 C.F.R. § 3.303(d).  

The Board notes in passing that in light of the full grant of both service-connection claims on appeal, there is no need to address the additional arguments presented by the Veteran's attorney pertaining to the adequacy/accuracy of the projection data used by VA to establish probability ratios with respect to the relationship of the Veteran's disabilities to ionizing radiation during service.  Moreover, with respect to the Veteran's alopecia claim, there is also no need to explore whether service-connection may be awarded on a secondary basis, as was argued at times during the appeal period by the Veteran's attorney.  

B. Increased Rating: Bilateral Hearing Loss 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, staged ratings are appropriate.

In a January 2011 rating decision, the RO awarded the Veteran service connection for a bilateral hearing loss disability; a noncompensable disability rating was assigned, effective May 14, 2007.  The Veteran disagreed with this initial rating, and perfected this appeal.   

Hearing loss disabilities are rated pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  Under the rating criteria, the method for rating a bilateral hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.
Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear. 38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.

There are only two audiological tests of record that are adequate for rating purposes.  Both were administered by VA-the first in May 2009 and the second in April 2016.  The Board recognizes that the Veteran submitted a private audiogram dated in December 2015 for consideration.  That examination however fails to comply with specific requirements outlined by regulation necessary for acceptance as an adequate examination for consideration in rating a hearing loss disability for VA purposes.  Under 38 C.F.R. § 4.85, an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  [Emphasis added by the Board].  The December 2015 audiogram does not utilize the Maryland CNC speech discrimination test-rather, the NU-6 test was used.  Moreover, although the private audiologist conducted an audiometry test in December 2015, no results at the 3000 Hertz level were identified.   For the Board to use only the available puretone thresholds at 1000, 2000, and 4000 Hz identified by the December 2015 private audiologist to evaluate the Veteran's hearing loss, it would have to make medical assumptions that are beyond its role as fact-finder as to the Veteran's puretone thresholds at 3000 Hz, and more importantly, ignore clear regulation requiring the presence of a Maryland CNC speech discrimination test.  As such, the December 2015 audiogram may not be used to assess the disability rating of the Veteran's bilateral hearing loss disability.  

Turning to the VA examinations of record, the May 2009 VA audiogram demonstrates pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
50
60
75
LEFT
45
45
50
55
65
The average for the right ear was 57.5 decibels while it was 53.75 for the left ear. Speech audiometry using the Maryland CNC test revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.

Using Table VI, the Veteran's May 2009 examination results revealed Level II hearing in the right ear and Level I hearing in the left ear.  Combining these levels according to Table VII results in a noncompensable (zero percent) rating.  These results show no exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(b).

The next time the Veteran underwent an audiogram to calculate the severity of his hearing loss disability was in December 2015.  However, as discussed above, the corresponding private examination report is inadequate for rating purposes.  

VA scheduled the Veteran for another VA audiological examination in April 2016.  Results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
55
70
85
LEFT
40
45
55
60
85

The average for the right ear was 63.75 decibels while it was 61.25 for the left ear. Speech audiometry using the Maryland CNC test revealed speech recognition ability of 76 percent in the right ear and of 80 percent in the left ear.

Using Table VI, the Veteran's April 2017 examination results revealed Level IV hearing in the right ear and Level IV hearing in the left ear.  Combining these levels according to Table VII results in a 10 percent rating.  These results also show no exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(b).

Based on the above, for the period prior to April 23, 2016, the specific requirements in terms of puretone threshold averages and speech recognition test results warranting a compensable rating have not been met.  Test results noted on the April 23, 2016 VA audiological examination however mark demonstrated worsening, warranting the assignment of the 10 percent rating.  There are no test results dated subsequent to April 23, 2016.  

It must be emphasized that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record, which in this case includes only those findings from the two examinations discussed above.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Board recognizes the Veteran's attorney's assertions that the December 2015 private audiogram of record demonstrates an exceptional pattern of hearing loss as defined under 38 C.F.R. § 4.86(a), warranting the assignment of a 20 percent rating.  However, as discussed above, the December 2015 examination cannot be used to determine the severity of the Veteran's hearing loss disability, as it contains incomplete audiogram results, and utilizes the incorrect speech discrimination test.  The Board similarly recognizes the December 28, 2015 letter from Dr. R.K.M., which accompanied the December 2015 private audiogram report, noting the presence "moderate to severe" bilateral hearing loss.  While the Board in no way doubts that the Veteran's hearing loss disability worsened over the multi-year time period between VA examinations (2009 - 2016), the evidence simply does not demonstrate, in calculable form, test results meeting the thresholds for an increased rating to 10 percent until April 23, 2016.  

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court of Appeals for Veterans Claims held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455. 

The May 2009 and April 2016 VA examiners' reports adequately address the functional effects of the Veteran's hearing loss disability.  Indeed, the May 2009 VA examiner specifically noted that the Veteran's hearing loss disability impacts his daily life by causing difficulty in understanding conversations, confusing words, and an inability to hear well on the telephone.  The April 2016 VA examiner similarly noted that the Veteran described not hearing conversations well.  The Board finds that these examination reports are in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

Extraschedular consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director, Compensation Service, to determine whether an extraschedular rating is warranted.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology (difficulty understanding conversations, hearing on the telephone) of the Veteran's hearing loss with the established criteria found in the rating schedule for hearing loss shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above, the rating criteria considers puretone decibel hearing loss and speech discrimination hearing loss.
Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  In any event, the Board observes that, even if the available schedular evaluation for the Veteran's hearing loss disability were inadequate [which it manifestly is not], the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms," nor does he so contend. 

The Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran.  Indeed, the Veteran has reported that he has trouble understanding conversations, confusing words, and hearing on the telephone.  The Board finds that the functional effects caused by his hearing disability, which undoubtedly exist, do not constitute an exceptional or unusual disability picture which warrants consideration of an extraschedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1)  is not warranted.

The Veteran has not alleged, nor does the record suggest that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record.")   Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.







	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for larynx cancer is granted.

Service connection for alopecia is granted.

An initial compensable rating prior to April 23, 2016 for a bilateral hearing loss disability is denied.

A rating of 10 percent, but no higher, for a bilateral hearing loss disability is granted, effective April 23, 2016.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


